On January 28, 2004, respondent filed a motion requesting expenses and attorney fees. Relator filed a brief in opposition to respondent’s request on February 9, 2004. On February 13, 2004, respondent filed a motion for leave to file a reply to relator’s opposition to respondent’s request for attorney fees and expenses. Whereas S.Ct.Prac.R. XIV(4)(B) prohibits filing a reply to a memorandum opposing a motion,
IT IS ORDERED by the court that respondent’s motion for leave to file a reply to relator’s opposition to respondent’s request for expenses and attorney fees be, and hereby is, denied.